DETAILED ACTION

Status
This communication is in response to Applicant’s “AMENDMENT AND RESPONSE TO OFFICE ACTION MAILED ON JULY 9, 2021” filed on October 6, 2021 (hereinafter “Amendment”).  In the Amendment, Applicant amended Claims 1, 6, 15 and 18; cancelled Claim 8; and added no claim(s).  Therefore, Claims 1-7 and 9-20 are pending and presented for examination.  Of the claims presented for examination, Claims 1, 15 and 18 remain the independent claims.

No foreign priority has been claimed in this application (i.e., U.S. Patent App. No. 16/436,583).

Transitional applications, like this U.S. nonprovisional App. No. 16/436,583, are either pre-AIA  first-to-invent applications or AIA  first-inventor-to-file applications depending on the effective filing date of the claimed invention(s).  More specifically, this patent application is a transitional application filed on June 10, 2019 (i.e., filed after March 16, 2013), which claims benefit of one U.S. application, which was filed before March 16, 2013.  Since this present application is a transitional application claiming benefit (i.e., via Applicant’s ADS filed June 10, 2019) to an application filed before March 16, 2013 (i.e., U.S. Patent Application No. 13/221,896 filed on August 30, 2011), without any statement that this present application contains, or contained at any time, a claim to a claimed invention that has an effective filing date on or after March 16, 2013, this present application is being examined under the pre-AIA  first to invent provisions.

According to MPEP § 210 (III.)(A. Transitional Applications): “The statement provisions of 37 CFR 1.55 and 1.78 require that if the later-filed transition application contains, or contained at any time, a claim to a claimed invention that has an effective filing date on or after March 16, 2013, the applicant must provide a statement to that effect” (emphasis added).  Also see MPEP § 2159.04: “The Office revised 37 CFR 1.55 and 1.78 to require that if a nonprovisional application filed…after March 16, 2013, claims the benefit of or priority to an application where the filing date of a… U.S. nonprovisional… application is prior must provide a statement to that effect (‘the 37 CFR 1.55 or 1.78 statement’).  This information will assist the Office in determining whether the transition application is subject to AIA  35 U.S.C. 102 and 103 or [to] pre-AIA  35 U.S.C. 102 and 103” (emphasis added by Examiner).

Continuation
This application is a continuation application of U.S. Application No. 13/221,896 filed on August 30, 2011 (“Parent Application”), now abandoned.  See MPEP § 201.07.  In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  In addition, Applicant(s) is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desires the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  Finally, Applicant(s) is reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes all previous rejections to Claims 1-17 under 35 U.S.C. § 112; therefore, the Examiner withdraws all previous § 112 rejections to Claims 1-17.  However, Applicant’s Amendment introduces new rejections under 35 U.S.C. § 112; therefore, the Examiner asserts the new § 112 rejections to Claims 1-7 and 9-20, as provided below.
Applicant’s Amendment overcomes the rejection to Claim 8 under 35 U.S.C. § 101; therefore, the Examiner withdraws the § 101 rejection to Claim 8.  However, Applicant’s 
Applicant’s Amendment overcomes the rejection to Claim 8 under 35 U.S.C. § 103; therefore, the Examiner withdraws the § 103 rejection to Claim 8.  However, Applicant’s Amendment does not overcome rejections to Claims 1-7 and 9-20 under 35 U.S.C. § 103; therefore, the Examiner maintains/asserts § 103 rejections to Claims 1-7 and 9-20, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.

Examiner’s Notes
Examiner notes Peter Henry Tu is listed as an inventor in this application (i.e., App. No. 16/436,583) and its Parent Application (i.e., App. No. 13/221,896).  37 C.F.R. 1.56 states that each inventor named in the application has a duty to disclose information material to patentability.  Examiner notes that U.S. Patent Application Publication No. 2008/0243614 of Peter Henry Tu et al. was never submitted by Applicant or Applicant’s representative albeit Peter Henry Tu is listed as an inventor in this application.

Examiner notes that utilizing a plurality of Pan-Tilt-Zoom (PTZ) cameras to capture images is common knowledge and well-known in the art.  For example, see ¶ [0024] of U.S. Patent Application Publication No. 2009/0158309 of Moon et al. for disclosing that “U.S. Pat. No. 6,437,819 of Loveland, et al. (hereinafter Loveland) disclose[s] an automated system for controlling multiple pan/tilt/zoom video cameras…to allow a person to be initially designated and tracked thereafter as he/she moves through the various camera fields of view” (emphasis added).  For another example, see ¶ [0185] of U.S. Patent Application Publication No. 2013/0030875 of LEE et al. for “linking object trajectories between cameras since the linkage between viewpoints of cameras (static and PTZ) is affected by the view of PTZ cameras.”

In the “Parent Application” (i.e., U.S. Application No. 13/221,896 filed on August 30, 2011), Examiner notes that page 13 of Applicant’s Amendment filed June 23, 2015, admitted that Moon ‘633 teaches, “multi-person and multi-camera tracking can be performed with ‘Sequential Monte Carlo multi-hypotheses tracking.’ Moon ‘633, col. 4, lines 14-17.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).

Regarding independent Claim 15, the phrase “based on captured image data comprising images…and additional images from a plurality of Pan Tilt Zoom (PTZ) cameras” (underlining emphasis added by Examiner) was deleted from Claim 15 via Applicant’s Amendment filed October 6, 2021, and therefore, it is now unclear as to what the phrases “the images” and “the additional images” (bolding emphases added) make corresponding antecedent reference to Claim 15.  Consequently, independent Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  For example, it is unclear as to whether the phrase “the images” references images not specifically/positively recited in Claim 15, such as a result of Applicant’s Amendment deleting “images…” from this independent claim, or references recited image data, which may or may not include actual second paragraph, as being indefinite.  For purposes of this Office action, “the images” and “the additional images”, as recited in independent Claim 15, are each understood to be any images, which are not required to be acquired via or based on recited image data.  Appropriate corrections are required.

Regarding Claims 1 and 18, since it is unclear as to what the phrase “…adjusting operation…based on the focus of attention to facilitate capture of…data of the person as part of the captured image data” (bolding emphases added); means in the context of Claims 1 and 18 reciting “jointly tracking, based on captured image data…”, independent Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  For example, Claims 1 and 18 each recite “jointing track[ing], based on captured image data”; however, Claims 1 and 18 also recite that “part of the captured image data” is based on “the focus of attention”, which is based on the tracked gaze and body directions of the “jointly tracking” operation recited in Claims 1 and 18.  Similarly, it is unclear how an initial tracking of “a gaze direction and a body pose direction of a person” can occur if “part of the captured image data” requires “a focus of attention…based on the gaze direction and the body pose direction of the person” — essentially a circular definition — and, therefore, Claims 1 and 18 are deficient in including the phrase to be defined in the definition itself.  Hence, Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Furthermore, Claims 1 and 18 reciting that “part of the captured image data” is based on “the focus of attention”, which is based on tracking gaze and body directions based on the same “captured image data” is amenable to multiple plausible constructions including a claim construction encompassing circular logic.  second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  Appropriate corrections are required.

Claims 2-7 and 9-14 depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 2-7 and 9-14 are rejected under pre-AIA  35 U.S.C. 112, second paragraph.  Similarly, Claims 16-17 directly depend from independent Claim 15, but do not resolve the above issues and directly inherit the deficiencies of Claim 15; therefore, Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 112, second paragraph.  Likewise, Claims 19 and 20 depend from independent Claim 18, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 19-20 are rejected under pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Examiner notes two PTAB decisions deciding § 101 issues in applications related to this application:
(1)  The PTAB issued a decision in Application No. 13/221,896 (Appeal No. 2017-011796) where the PTAB analyzed subject matter eligibility under § 101, as indicated on pages 8-18 of the PTAB decision; and
(2)  The PTAB issued a decision in Application No. 13/308,394 (Appeal No. 2016-002485) where the PTAB analyzed subject matter eligibility under § 101, as indicated on pages 3-5 of the PTAB decision.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this 

Step 1:  Claims 1-7 and 9-20 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Similar to the PTAB decisions mentioned in the applications above, which affirmed all § 101 rejections of the claims decided on appeal, Claims 1-7 and 9-20 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite visually viewing a person to identify information about the person (e.g., inferred/estimated/derived interest of the person in displayed advertising content) that has passed displayed advertising, as well as selecting or updating advertising content for the person based on the information about the person (e.g., inferred/estimated/derived interest of the person in displayed advertising content) as more particularly recited in the pending claims save for recited (non-abstract claim elements): a person; at least one fixed camera; a plurality of Pan-Tilt-Zoom (PTZ) cameras; captured or additional image data acquired by the cameras; an advertising station displaying (or configured to display); an advertising display of the advertising station that displays (or is configured to display); a data-processing computer system including a processor; each of the recited steps/processes of updating the advertising content; (only Claim 4) each of the recited steps/processes of adjusting characteristics of the advertising content and adjusting a playback portion of the advertising content; (only Claim 4) controlling at least one PTZ camera; (only Claims 1 and 18) adjusting operation of at least one PTZ camera of the plurality of PTZ cameras; (only Claims 1 and 18) biometric face data of the person; (only Claim 9) outputting an audible message via a speaker; (only Claim 14) projecting a beam of light from a structured light source to a region of the advertising station; (only Claim 17) adjusting operation of the plurality of PTZ cameras; and (only Claim 18) a manufacture comprising: one or more non-transitory, computer-readable media having executable instructions stored thereon, the executable instructions comprising a set of configured instructions.  However, inferring/estimating personal interest in advertising i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  Nonetheless, it may be worth being mindful of a related case (i.e., Application No. 13/308,394) where the PTAB issued a decision (Appeal No. 2016-002485) agreeing with an Examiner that selecting/updating advertising content based on tracked encounters with a potential customer is directed to “a fundamental economic or commercial practice” (see page 4 of PTAB decision dated June 14, 2017).  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices”. MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  Similarly, in another related case (i.e., Application No. 13/221,896), the PTAB also found that “it is clear from the Specification that the claims focus on an abstract idea, and not on any improvement to computer technology and/or functionality”, which is indicated on page 12 of the PTAB decision (Appeal No. 2017-011796).  In this case, Applicant’s judicial exception (i.e., abstract idea exception), like that in the PTAB decision in related Application No. 13/221,896 (Appeal No. 2017-011796) finding that “in view of Appellants’ Specification…claim 1 does not integrate the judicial exception into a practical application,” is also not integrated into a practical application because each of Applicant’s pending claims as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such as Applicant’s advertising station including a display to display adverting content, at SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Although the claims require using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling, these filtering and sampling techniques are mathematical concepts in the form of formulas, equations, and calculations which also have been determined to constitute abstract ideas. See Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  As noted on page 4 of the “October 2019 Update: Subject Matter Eligibility” issued by the USPTO, Examiner notes that a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.  For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation (BRI) of the claim, in light of the specification, encompasses one or more mathematical calculations.  See Memorandum, "Grouping of Abstract Ideas" and 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., an advertising station including a display to display adverting content, at least one fixed camera and a plurality of Pan-Tilt-Zoom (PTZ) cameras to capture images of a person passing the advertising station), and amount to no more than combining the abstract idea with insignificant extra-solution activity including each of Applicant’s recited steps/processes of: updating advertising content, (only Claim 4) adjusting characteristics of the advertising content; (only Claim 4) adjusting a playback portion of the advertising content; (only Claim 4) controlling at least one 

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., an advertising station including a display to display adverting content, at least one fixed camera and a plurality of Pan-Tilt-Zoom (PTZ) cameras to capture images of a person passing the advertising station).  Examiner notes that each of Claims 1-17 is drawn to a method; however, the method steps do not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s method claims are performed by any computer or processing device since recited via or by way of a data-processing computer system including a processor encompasses a situation where the computing system does no more than assist/help a person perform such steps/processes or thoughts when the person is using the computing system.  Even if a computer/machine was implied, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the generic computer elements used to perform routine and conventional functions”.  For example, the steps/processes of jointly tracking, processing, determining, generating, inferring and analyzing, as currently recited individually and in combination in Applicant’s claims, are considered to be generic computer functions since they involve having the abstract idea combined with insignificant extra-solution activity, and generally linking the use of an abstract idea to a particular technological environment or field of use previously known to the industry (e.g., an advertising station including a display to display adverting content, at least one fixed camera and a plurality of Pan-Tilt-Zoom (PTZ) cameras to capture images of a person passing the advertising station) — each of the steps of each of the steps of jointly tracking gaze directions and body pose directions of persons encompasses a data input/retrieving or image monitoring function that can be performed over time by general purpose camera computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, Content Extraction”, for data recognition); each of the steps of updating is a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; and each of the steps of updating advertising content, adjusting characteristics of advertising content, adjusting a playback portion of advertising content, controlling one or more PTZ cameras, adjusting operation of one or more PTZ cameras, outputting an audible message, and projecting a beam of light encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s disclosure mentions at paragraph [0025] (i.e., of specification filed 6/10/2019) that “The depicted processor-based system 30 may be a general-purpose computer… configured to run to run a variety of software, including software implementing all…the functionality described herein” (emphases added) and Applicant’s specification paragraph [0037] mentioning that “The presently disclosed framework is general and applicable to many other vision-based applications” (emphases added) — there is no indication that the combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively appear to merely provide conventional computer implementations known in the industry. Also see the “July 2015 Update: Subject Matter Eligibility” document, at page 7, second and sixth bullet points (July 30, 2015) regarding various well‐understood, routine, and conventional functions of a computer.  Employing well-known computer functions individually and in combination to execute an abstract idea, Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  Finally, although the pending claims in this case admittedly differ, it may worth being mindful of the SME analysis on page 5 of the above-mentioned PTAB decision dated June 14, 2017 regarding various claim elements “not [being] directed to improving computer technology…. even if the claims are directed to ‘improvements in the field of advertising and outputting advertising to nearby person’ (Reply Br. 6), as alleged by Appellants, such improvements are still directed at the field of advertising itself and not to the technology implementing that advertising.”  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 10-20 are at least rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent No. 7,921,036 issued to Sharma et al. (hereinafter “Sharma ‘036”) in view of U.S. Patent No. 8,219,438 issued to Moon et al. (hereinafter “Moon '438”), in view of “Face Cataloger: Multi-Scale Imaging for Relating Identity to Location”, Proceedings of the IEEE Conference on Advanced Video and Signal Based Surveillance, 2003., 2003, pp. 13-20, of Hampapur et al. (hereinafter “Hampapur”), and further in view of “Tracking the Visual Focus of Attention for a Varying Number of Wandering People,” IEEE Transactions on Pattern Analysis and Machine Intelligence, July 2008, vol.30, no.7, pages 1212-1229 of Smith et al. (hereinafter "Smith").

Regarding Claim 1, Sharma ‘036 discloses a method comprising: 
tracking, based on captured image data acquired via a set of cameras including at least one first camera and a set of secondary cameras, a gaze direction and a body pose direction of a person, independent of a motion direction of the person, passing an advertising station displaying advertising content (e.g., tracking a person’s body/head/face orientations as well as gaze orientations depicted in images captured from a set of cameras  —  Figures 1 and 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 66 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 10-12; Sharma ‘036 at Col. 9, lines 5-9; Sharma ‘036 at Col. 13, lines 55-61; Sharma ‘036 at Col. 16, lines 33-41; Sharma ‘036 at Col. 19, lines 5-17; and “face tracking and body tracking” —Sharma ‘036 at Col. 17, line 1), wherein the at least one first camera is configured to detect the person passing the advertising station, and the set of secondary cameras is configured to detect the gaze direction and the body pose direction independent of the motion direction of the person passing the advertising station (e.g., “cameras positioned to capture the movements of the potential audience…. individually tracks them…. records the trajectories of the people” —Sharma ‘036 at Col. 18, lines 55-59; “trajectory analysis provides data such as…direction of travel” —Sharma ‘036 at Col. 18, lines 39-41; “track the person across multiple camera views” —Sharma ‘036 at Col. 7, lines 6-7; “automatic recognition of the Sharma ‘036 at Col. 8, lines 1-15; “it will be appreciated that additional cameras and additional digital signs can be added.” —Sharma ‘036 at Col. 11, lines 46-48; and Sharma ‘036 at Col. 19, lines 5-17; Sharma ‘036 at Col. 3, lines 37-51; Abstract of Sharma ‘036; Sharma ‘036 at Col. 6, lines 54-60; Sharma ‘036 at Col. 8, lines 7-13; Sharma ‘036 at Col. 9, lines 5-9; Sharma ‘036 at Col. 13, lines 58-61; Sharma ‘036 at Col. 15, lines 41-47; Sharma ‘036 at Col. 17, lines 30-41; and Sharma ‘036 at Col. 19, lines 6-18); 
determining a focus of attention of the person based on the gaze direction and the body pose direction of the person (e.g., determining a person’s focus of attention based on the person’s gaze and body pose directions  —  “face tracking and body tracking” —Sharma ‘036 at Col. 17, line 1; Sharma ‘036 at Col. 7, line 66 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 10-12; Sharma ‘036 at Col. 9, lines 5-9; Sharma ‘036 at Col. 13, lines 55-61; Sharma ‘036 at Col. 16, lines 33-41; Sharma ‘036 at Col. 19, lines 5-49; and Figures 1 and 8 of Sharma ‘036);
processing, via a data-processing computer system including a processor, the captured image data to generate an inferred interest level of the person in the advertising content displayed by the advertising station (e.g., processing image data to generate/determine/infer the person’s level of interest in the ad content  —  “automatic recognition of predefined characteristics, including visually perceptible attributes,…sing a sequence of image frames from a video stream” —Abstract of Sharma ‘036; “…measurable customer profiles…. The changing…interests of a customer can also be estimated based…on changes in emotional states”; “measure the changes in emotional state and attention while the media is being played. This information--media response--may be fed back to the media control module to improve the media customization scheme, so that the effectiveness of the media selection can be improved for the next cycle” —Sharma ‘036 at Col. 7, lines 16-20 and 30-40; Sharma ‘036 at Col. 11, Sharma ‘036 at Col. 15, lines 42-56; Sharma ‘036 at Col. 17, lines 30-41; Sharma ‘036 at Col. 18, lines 36-41; and Sharma ‘036 at Col. 19, lines 4-17); and 
updating the advertising content displayed by the advertising station in real time via the data-processing computer system in response to the inferred interest level of the person passing the advertising station (e.g., updating or changing the ad content based on the person’s level of interest  —  Abstract of Sharma ‘036; “real-time customization of the targeted content” —Sharma ‘036 at Col. 3, lines 54-57; “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content.” —Sharma ‘036 at Col. 6, lines 48-50; “measure the individual needs of the customers to customize the media content played to them in real time” —Sharma ‘036 at Col. 7, lines 22-23; “automatically extracts the visually perceptible attributes in real-time” and “customizes and optimizes the targeted media from a set of media pools in real-time, based on the automatically-extracted, visually perceptible attributes” —Sharma ‘036 at Col. 9, lines 5-9 and 21-23; “The goal of the learning is…to steer the collective mental state of the audience pool toward a state that favors the advertised products/services.” —Sharma ‘036 at Col. 21, lines 17-20; and “processed in real-time…media content is dynamically narrowcast, based on the real-time output of the demographic classification” —Sharma ‘036 at Col. 9, lines 59-62), but Sharma ‘036 fails to explicitly disclose: wherein the tracking the gaze and body pose directions of the person includes jointly tracking the gaze direction and the body pose direction of the person; the at least one first camera including at least one fixed camera and the set of secondary cameras including a plurality of Pan-Tilt-Zoom (PTZ) cameras; adjusting operation of at least one PTZ camera of the plurality of Pan-Tilt-Zoom (PTZ) cameras based on the focus of attention to facilitate capture of biometric face data of the person as part of the captured image data; and using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling.  However, Moon ‘438 teaches using a set of cameras to capture multiple images of a person and to automatically detect and measure human responses to retail elements by measuring the person’s or shopper’s changes in affective state and level of interest in the context of human interaction within a retail environment (e.g., Moon ‘438 at Col. 2, lines 23-54; Moon ‘438 at Col. 6, lines 50-54; Moon ‘438 at Col. 9, lines 50-55; Moon ‘438 at Col. 10, line 58 – Col. 11, line 11; and Figures 1-7 and 16-26 of Moon ‘438) as well as wherein tracking the gaze and body pose directions of the person includes jointly tracking Moon ‘438; “head orientation and eye gaze can be measured to estimate the fine-level interest of the shopper” –Moon ‘438 at Col. 2, lines 39-40; Moon ‘438 at Col. 2, lines 8-14; Moon '438 at Col. 2, line 29 – Col. 3, line 5; Moon '438 at Col. 9, line 50 – Col. 10 line 3; Moon '438 at Col. 10, lines 13-57; Moon ‘438 at Col. 15, lines 18-36; Moon ‘438 at Col. 16, lines 33-55; and Moon ‘438 at Col. 17, lines 31-50).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate wherein the tracking the gaze and body pose directions of the person includes jointly tracking the gaze direction and the body pose direction of the person, as taught by Moon ‘438, into the system/method disclosed by Sharma ‘036, which is directed toward using multiple cameras to capture a plurality of images of an individual or group of individuals to visually track a potential consumer(s) of the media (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Sharma ‘036 in view of Moon ‘438 arguably fails to explicitly teach the at least one first camera including at least one fixed camera, the set of secondary cameras including a plurality of Pan-Tilt-Zoom (PTZ) cameras; adjusting operation of at least one PTZ camera of the plurality of Pan-Tilt-Zoom (PTZ) cameras based on the focus of attention to facilitate capture of biometric face data of the person as part of the captured image data; and using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling.  However, Hampapur teaches monitoring, observing and identifying human activity and movement using multiple cameras including a plurality of robotic Pan-Tilt-Zoom (PTZ) cameras and a fixed camera in the context of a monitoring system that tracks body parts, such as a person’s head, feet, etc., wherein each PTZ camera tracks a person using images/videos captured of the person (e.g., Figures 1, 5-6, 8-10 and 12 of Hampapur; and Hampapur at pages 13-16; also see first page of Amnuaykanjanas) as well as adjusting operation of at least one PTZ camera of the plurality of Pan-Tilt-Zoom (PTZ) cameras based on the focus of attention to facilitate capture of biometric face data of the person as part of captured image data (e.g., Figures 1, 5-10 and 12 of Hampapur; and Hampapur at pages 13-17 and 20).  Therefore, it would have been obvious to one skilled in the art, at the time of the Hampapur, into the system/method taught by Sharma ‘036 in view of Moon '438, which is directed toward using multiple cameras to capture a plurality of images of an individual or group of individuals to visually track a potential consumer(s) (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Furthermore, albeit Sharma ‘036 in view of Moon ‘438 and Hampapur fails to explicitly teach using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling, Smith teaches automatic detection and tracking of a number of mobile persons passing, in an unconstrained environment, an advertisement station to identify each person exposed to the advertisement, to determine if and when they looked at the advertisement, and to collect other useful statistics such as the amount of time that each person spent looking at the advertisement (e.g., Smith at page 1212) as well as tracking persons passing an advertisement station using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling to determine whether a person’s attention is directed at the advertisement or not (e.g., Smith at pages 1214-1215, 1219 and 1221-1222, including Figure 6 of Smith).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling, as taught by Smith, into the system/method taught by Sharma ‘036 in view of Moon '438 and Hampapur, which is directed toward using multiple cameras to capture a plurality of images of an individual or group of individuals to visually track a potential consumer(s) (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 1 above, and Sharma ‘036 teaching wherein the inferred interest level of the person is determined based on the gaze direction of the person, the body pose direction of the person, or both, relative to an advertising display of the advertising station configured to display the advertising content (e.g., “…automatically extracts the visually perceptible attributes in real-time. For example…whether or not a person looked at the display are automatically determined” —Sharma ‘036 at Col. 9, lines 5-10; “choose and play the media content that matches the interest and taste of the person” — Sharma ‘036 at Col. 19, lines 37-38 and 53-54 as well as Col. 20, lines 4-5; “real-time customization of the targeted content” —Sharma ‘036 at Col. 3, lines 54-57; Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, lines 16-20 and 30-40; Sharma ‘036 at Col. 8, lines 10-12; Sharma ‘036 at Col. 13, lines 58-61; Sharma ‘036 at Col. 15, lines 42-56; and Sharma ‘036 at Col. 19, lines 5-17).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 2 above, but Sharma ‘036 arguably fails to explicitly teach determining that the inferred interest level of the person is low upon determining that the gaze direction of the person, the body pose direction of the person, or both, is oriented away from the advertising display of the advertising station.  However, Moon ‘438 teaches using a set of cameras to capture multiple images of a person and to automatically detect and measure human responses to retail elements by measuring the person’s or shopper’s changes in affective state and level of interest in the context of human interaction within a retail environment (e.g., Moon ‘438 at Col. 2, lines 23-54; Moon ‘438 at Col. 6, lines 50-54; Moon ‘438 at Col. 9, lines 50-55; Moon ‘438 at Col. 10, line 58 – Col. 11, line 11; and Figures 1-7 and 16-26 of Moon ‘438) as well as determining that the inferred interest level of the person is low upon determining that the gaze direction of the person, the body pose direction of the person, or both, is oriented away from an advertising display of an advertising station (e.g., shopper is not engaged/interested —Figure 21, Scene A of Moon ‘438; low shopper arousal —Figure 13 of Moon ‘438; Figures 14-17 of Moon ‘438; and “…eye gaze is estimated based on the deviation of the localized iris Moon ‘438 at Col. 7, lines 13-17; “shopper's first attitude toward the given product is estimated as positive. Then, for some reason (such as further information provided by the label), the shopper's attitude turns to neutral, and finally becomes negative. Then the shopper notices a competing product nearby, and shows interest toward the product” —Moon ‘438 at Col. 19, lines 22-28; Abstract of Moon ‘438; Moon ‘438 at Col. 2, lines 48-50; Moon ‘438 at Col. 7, lines 13-17; and Moon ‘438 at Col. 10, lines 43-55).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate determining that the inferred interest level of the person is low upon determining that the gaze direction of the person, the body pose direction of the person, or both, is oriented away from the advertising display of the advertising station, as taught by Moon ‘438, into the method/system taught by Sharma ‘036 in view of Moon '438 and Hampapur and Smith, which is directed toward utilizing images of a person or individuals to visually track their gaze and/or body pose directions with respect to viewable advertising (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 3 above, and Sharma ‘036 teaching wherein the updating the advertising content comprises adjusting characteristics of the advertising content, adjusting a playback portion of the advertising content,  or selecting different advertising content to display on the advertising display in response determining that the inferred interest level of the person is low (e.g., “real-time customization of the targeted content” —Sharma ‘036 at Col. 3, lines 54-57; “increase the effectiveness of the media by selecting the media content based on feedback” —Sharma ‘036 at Col. 20, lines 56-58; Abstract of Sharma ‘036; “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content.” —Sharma ‘036 at Col. 6, lines 48-50; “measure the individual needs of the customers to customize the media content played to them in real time” —Sharma ‘036 at Col. 7, lines 22-23; “automatically extracts the visually perceptible Sharma ‘036 at Col. 9, lines 5-9 and 21-23; “The goal of the learning is…to steer the collective mental state of the audience pool toward a state that favors the advertised products/services” —Sharma ‘036 at Col. 21, lines 17-20; and “processed in real-time…media content is dynamically narrowcast, based on the real-time output of the demographic classification” —Sharma ‘036 at Col. 9, lines 59-62).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 1 above, and Sharma ‘036 teaching wherein the inferred interest level of the person is determined based on an amount of time the gaze direction of the person is oriented toward an advertising display of the advertising station configured to display the advertising content (e.g., Sharma ‘036 at Col. 8, lines 9-13; Sharma ‘036 at Col. 13, lines 55-64; Sharma ‘036 at Col. 15, lines 42-47; Sharma ‘036 at Col. 17, lines 32-41; Sharma ‘036 at Col. 18, lines 38-41; and Sharma ‘036 at Col. 19, lines 5-49).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 1 above, and Sharma ‘036 teaching wherein the captured image data includes image data acquired by the at least one first camera and additional image data acquired by the set of secondary cameras, and wherein the tracking the gaze direction and the body pose direction of the person comprises: tracking the person in an unconstrained environment based on the image data acquired via the at least one first camera (e.g., tracking the person’s body/head/face/gaze in the unconstrained environment based on images acquired from a first one of the cameras  —  Figures 1 and 8 of Sharma ‘036; “face tracking and body tracking” —Sharma ‘036 at Col. 17, line 1; Sharma ‘036 at Col. 7, line 66 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 10-12; Sharma ‘036 at Col. 9, lines 5-9; Sharma ‘036 at Col. 13, lines 55-61; Sharma ‘036 at Col. 16, lines 33-41; and Sharma ‘036 at Col. 19, lines 5-17); controlling at least one secondary camera of the set of secondary cameras based on the tracking of the person to acquire the additional image data, wherein the additional image data includes facial views of the person and determining the gaze direction of the person based on the facial views of the person (e.g., “track the person across multiple camera views” —Sharma ‘036 at Col. 7, lines 6-7; “face tracking and body tracking” —Sharma ‘036 at Col. 17, line 1; “automatic recognition of the predefined characteristics associated with people in the view of the…set of cameras…. a set of video frames. It then analyzes the frames and…. extracts the relevant features of each person, including… gender, age range, gaze characteristics…and time spent in front of the display.” —Sharma ‘036 at Col. 8, lines 1-15; “it will be appreciated that additional cameras and additional digital signs can be added” —Sharma ‘036 at Col. 11, lines 46-48; Sharma ‘036 at Col. 7, line 66 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 10-12; Sharma ‘036 at Col. 9, lines 5-9; Sharma ‘036 at Col. 13, lines 55-61; Sharma ‘036 at Col. 16, lines 33-41; and Sharma ‘036 at Col. 19, lines 5-17; and Figures 1 and 8 of Sharma ‘036).  Sharma ‘036 and Moon ‘438 fail to explicitly teach the at least one first camera including at least one fixed camera, the set of secondary cameras including a plurality of Pan-Tilt-Zoom (PTZ) cameras, and a secondary camera including a PTZ camera of the plurality of Pan-Tilt-Zoom (PTZ) cameras.  However, Hampapur teaches monitoring, observing and identifying human activity and movement using multiple cameras including a plurality of robotic Pan-Tilt-Zoom (PTZ) cameras and a fixed camera in the context of a monitoring system that tracks body parts, such as a person’s head, feet, etc., wherein each PTZ camera tracks a person using images/videos captured of the person (e.g., Figures 1, 5-6, 8-10 and 12 of Hampapur; and Hampapur at pages 13-16).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the at least one first camera including at least one fixed camera, the set of secondary cameras including a plurality of Pan-Tilt-Zoom (PTZ) cameras, and a secondary camera including a PTZ camera of the plurality of Pan-Tilt-Zoom (PTZ) cameras, as taught by Hampapur, into the system/method taught by Sharma ‘036 in view of Moon '438, Hampapur and Smith, which is directed toward using multiple cameras to capture a plurality of images of an individual or group of individuals to visually track a potential consumer(s) (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 1 above, and Sharma ‘036 teaching wherein processing the captured image data to generate the inferred interest level of the person includes extracting a head location of the person from the captured image data, extracting other body part locations of the person from the captured image data (e.g., “face tracking and body tracking” —Sharma ‘036 at Col. 17, line 1; “real-time customization of the targeted content” —Sharma ‘036 at Col. 3, lines 54-57; “increase the effectiveness of the media by selecting the media content based on feedback” —Sharma ‘036 at Col. 20, lines 56-58; “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content” —Sharma ‘036 at Col. 6, lines 48-50; “measure the individual needs of the customers to customize the media content played to them in real time” —Sharma ‘036 at Col. 7, lines 22-23; “automatically extracts the visually perceptible attributes in real-time” and “customizes and optimizes the targeted media from a set of media pools in real-time, based on the automatically-extracted, visually perceptible attributes” —Sharma ‘036 at Col. 9, lines 5-9 and 21-23; Abstract of Sharma ‘036; “The goal of the learning is…to steer the collective mental state of the audience pool toward a state that favors the advertised products/services” —Sharma ‘036 at Col. 21, lines 17-20; and “processed in real-time…media content is dynamically narrowcast, based on the real-time output of the demographic classification” —Sharma ‘036 at Col. 9, lines 59-62), but Sharma ‘036 fails to teach wherein the other body part locations comprise foot locations, projecting the head location onto a first plane, and projecting the foot locations onto a second plane that is parallel to the first plane.  However, Hampapur teaches analyzing images and characterizing the images of body part locations wherein body part locations include foot locations (e.g., Figures 5-6 of Hampapur; and Hampapur at pages 15-16) as well as projecting a head location onto a first plane, and projecting the foot locations onto a second plane that is parallel to the first plane (e.g., Figures 5-6, 10 and 12 of Hampapur; and Hampapur at pages 15-16).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate wherein the other body part locations comprise foot locations, projecting the head location onto a first plane, and projecting the foot locations onto a second plane that is parallel to the first plane, as taught by Hampapur, into the method/system taught by Sharma ‘036 in view of Moon '438, Hampapur and Smith, which is directed toward characterizing different types of visual Sharma ‘036 at Col. 7, lines 30-40; Col. 8, lines 7-13; Col. 11, lines 26-31; Col. 13, lines 58-61; Col. 14, lines 43-44 and 55-65; Col. 15, lines 42-56; Col. 17, lines 30-41; Col. 18, lines 15-24; Col. 20, lines 56-60; and Col. 21, lines 19-21), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 1 above, and Sharma ‘036 teaching wherein processing the captured image data via the data-processing computer system comprises determining an additional gaze direction and an additional body pose direction of an additional person passing the advertising station (e.g., “a set of video frames…. analyzes the frames and determines the number of people in the set. It also extracts the relevant features of each person” —Sharma ‘036 at Col. 8, lines 7-14; “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content…” —Sharma ‘036 at Col. 6, lines 48-60; “classifies the demographics for multiple people and selects the content according to the analysis of the composition of the multiple people, based on a rule…. analyzes the behavior of people…provides valuable visual attributes of the people, such as emotional state of the people, in response to the content” —Sharma ‘036 at Col. 9, lines 13-20; “each person in the audience…can be measured” —Sharma ‘036 at Col. 18, lines 37-41; “recognize the changes in facial features, from which the emotional state of each of person in the audience is estimated” —Sharma ‘036 at Col. 19, lines 4-17; and “steer the collective mental state of the audience pool toward a state that favors the advertised products/services” —Sharma ‘036 at Col. 21, lines 19-20; “automatic recognition of predefined characteristics, including visually perceptible attributes,…sing a sequence of image frames from a video stream” —Abstract of Sharma ‘036; “…measurable customer profiles…. The changing…interests of a customer can also be estimated based…on changes in emotional states”; “measure the changes in emotional state and attention while the media is being played. This information--media response--may be fed back to the media control module Sharma ‘036 at Col. 7, lines 16-20 and 30-40; Sharma ‘036 at Col. 11, lines 26-31; Sharma ‘036 at Col. 15, lines 42-56; Sharma ‘036 at Col. 17, lines 30-41; Sharma ‘036 at Col. 18, lines 36-41; and Sharma ‘036 at Col. 19, lines 4-17).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 10 above, and Sharma ‘036 teaching wherein processing the captured image data via the data-processing computer system comprises determining the inferred interest level of the person (e.g., “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content” —Sharma ‘036 at Col. 6, lines 48-50; “measure the individual needs of the customers to customize the media content played to them in real time” —Sharma ‘036 at Col. 7, lines 22-23; “automatically extracts the visually perceptible attributes in real-time” and “customizes and optimizes the targeted media from a set of media pools in real-time, based on the automatically-extracted, visually perceptible attributes” —Sharma ‘036 at Col. 9, lines 5-9 and 21-23; “real-time customization of the targeted content” —Sharma ‘036 at Col. 3, lines 54-57; “increase the effectiveness of the media by selecting the media content based on feedback” —Sharma ‘036 at Col. 20, lines 56-58; Sharma ‘036 at Col. 21, lines 17-20; “processed in real-time…media content is dynamically narrowcast, based on the real-time output of the demographic classification” —Sharma ‘036 at Col. 9, lines 59-62; and Abstract of Sharma ‘036), but Sharma ‘036 arguably fails to explicitly teach the inferred interest level of the person is determined to be high upon determining that: the body pose direction of the person and the additional body pose direction of the additional person are oriented toward the advertising display; and the gaze direction of the person and the additional gaze direction of the additional person are oriented generally toward one another).  However, Moon ‘438 teaches using a set of cameras to capture multiple images of shoppers and to automatically detect and measure shoppers’ responses to retail elements by measuring the shoppers’ changes in affective state and level of interest in the context of human interaction within a retail environment (e.g., Moon ‘438 at Col. 2, lines 23-54; Moon ‘438 at Col. 6, lines 50-54; Moon ‘438 at Col. 9, lines 50-55; Moon ‘438 at Col. 10, line 58 – Col. 11, line 11; and Figures 1-7 and 16-26 of Moon ‘438) as Moon ‘438 at Col. 2, lines 30-33; “estimate each shopper's interest” —Moon ‘438 at Col. 2, line 59; Figures 15-17 and 24-25 of Moon ‘438; shopper is engaged/interested —Figure 21, Scenes B, C and D of Moon ‘438; high shopper arousal —Figure 13 of Moon ‘438; “shopper's first attitude toward the given product is estimated as positive” —Moon ‘438 at Col. 19, lines 22-28; Abstract of Moon ‘438; Moon ‘438 at Col. 2, line 23 – Col. 3, line 5; Moon ‘438 at Col. 7, lines 13-17; Moon ‘438 at Col. 8, lines 12-15; Moon ‘438 at Col. 10, lines 43-55; and shopper…changes the walking direction toward the space” —Moon ‘438 at Col. 15, lines 18-36).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the inferred interest level of the person is determined to be high upon determining that: the body pose direction of the person and the additional body pose direction of the additional person are oriented toward the advertising display; and the gaze direction of the person and the additional gaze direction of the additional person are oriented generally toward one another, as taught by Moon ‘438, into the method/system taught by Sharma ‘036 in view of Moon '438 and Hampapur and Smith, which is directed toward utilizing images of a person or individuals to visually track their gaze and/or body pose directions with respect to viewable advertising (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 10 above, but Sharma ‘036 arguably fails to explicitly teach all of wherein processing the captured image data via the data-processing computer system comprises determining that the person and the additional person are collectively interacting with Moon ‘438 teaches using a set of cameras to capture multiple images of shoppers and to automatically detect and measure shoppers’ responses to retail elements by measuring the shoppers’ changes in affective state and level of interest in the context of shopper interaction within a retail environment (e.g., Moon ‘438 at Col. 2, lines 23-54; Moon ‘438 at Col. 6, lines 50-54; Moon ‘438 at Col. 9, lines 50-55; Moon ‘438 at Col. 10, line 58 – Col. 11, line 11; and Figures 1-7 and 16-26 of Moon ‘438) as well as wherein processing captured image data via a data-processing computer system includes determining that a shopper and an additional shopper are collectively interacting with an advertising station upon determining that a gaze direction of the shopper and an additional gaze direction of the additional shopper are oriented generally toward one another (e.g., “detect and track people's behavior from video sequences to further analyze their mental processes--intentions, interests, attractions” —Moon ‘438 at Col. 2, lines 30-33; “estimate each shopper's interest” —Moon ‘438 at Col. 2, line 59; Moon ‘438 at Col. 2, line 23 – Col. 3, line 5; Figures 15-17 and 24-25 of Moon ‘438; shopper is engaged/interested —Figure 21, Scenes B, C and D of Moon ‘438; high shopper arousal —Figure 13 of Moon ‘438; “shopper's first attitude toward the given product is estimated as positive” —Moon ‘438 at Col. 19, lines 22-28; “shopper…changes the walking direction toward the space” —Moon ‘438 at Col. 15, lines 18-36; Abstract of Moon ‘438; Moon ‘438 at Col. 2, lines 48-50; Moon ‘438 at Col. 7, lines 13-17; Moon ‘438 at Col. 8, lines 12-15; and Moon ‘438 at Col. 10, lines 43-55).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the inferred interest level of the person is determined to be high upon determining that: the body pose direction of the person and the additional body pose direction of the additional person are oriented toward the advertising display; and the gaze direction of the person and the additional gaze direction of the additional person are oriented generally toward one another, as taught by Moon ‘438, into the method/system taught by Sharma ‘036 in view of Moon '438 and Hampapur and Smith, which is directed toward utilizing images of multiple individuals to visually track their gaze and/or body pose directions with respect to viewable advertising (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 1 above, but Sharma ‘036 arguably fails to explicitly teach wherein processing the captured image data via the data-processing computer system comprises determining whether the person interacts with the advertising station based on a proximity of the person to the advertising station.  However, Moon ‘438 teaches using a set of cameras to capture multiple images of a person and to automatically detect and measure human responses to retail elements by measuring the person’s or shopper’s changes in affective state and level of interest in the context of human interaction within a retail environment (e.g., Moon ‘438 at Col. 2, lines 23-54; Moon ‘438 at Col. 6, lines 50-54; Moon ‘438 at Col. 9, lines 50-55; Moon ‘438 at Col. 10, line 58 – Col. 11, line 11; and Figures 1-7 and 16-26 of Moon ‘438) as well as determining whether the person interacts with the advertising station based on a proximity of the person to the advertising station (e.g., “estimate each shopper's interest to or engagement…based on the track of movements” —Moon ‘438 at Col. 2, lines 57-60; Figures 15-17 of Moon ‘438; Moon ‘438 at Col. 2, lines 48-50; Moon ‘438 at Col. 7, lines 13-17; Moon ‘438 at Col. 10, lines 43-55; “estimate the body orientation, taking into account the distance of the detected body image to the corresponding regions in which the machines take part” —Moon ‘438 at Col. 15, lines 14-17; Moon ‘438 at Col. 16, lines 33-67; and Abstract of Moon ‘438).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate wherein processing the captured image data via the data-processing computer system comprises determining whether the person interacts with the advertising station based on a proximity of the person to the advertising station, as taught by Moon ‘438, into the method/system taught by Sharma ‘036 in view of Moon '438 and Hampapur and Smith, which is directed toward utilizing images of a person or individuals to visually track their gaze and/or body pose directions with respect to viewable advertising (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 1 above, and Sharma ‘036 teaching projecting a beam of light (e.g., “…media comprises any kind of stimulus, including visual stimulus…” —Sharma ‘036 at Col. 9, lines 24-25) from a structured light source (e.g., “executing…media on a display device” —Sharma ‘036 at Col. 7 line 67 - Col. 8, line 1) to a region (e.g., “AUDIENCE POOL” of Figure 16 of Sharma ‘036) of the advertising station displaying the advertising content to guide the person to view the region or to interact with advertising content of the advertising station (e.g., “…media content is played while the people are approaching the means for playing content, in order to entice the people to the display.” —Sharma ‘036 at Col. 10, lines 4-6; also see “shopper takes notice of visual elements that catch her/his attention from a distance-…products in promotion, or promotion signs” —Moon ‘438 at Col. 16, lines 63-66).

Regarding Claim 15, Sharma ‘036 discloses a method comprising: 
tracking, based on captured image data acquired via a set of cameras including at least one first camera and a set of secondary cameras, a gaze direction and a body pose direction of a person, independent of a motion direction of the person, passing an advertising display of an advertising station displaying advertising content, wherein the at least one first camera is configured to detect the person passing the advertising display based on the images, and the set of secondary cameras is configured to detect the gaze direction and the body pose direction of the person passing the advertising display based on the additional images (e.g., tracking a person’s body/head/face orientations as well as gaze orientations depicted in images captured from a set of cameras  —  “face tracking and body tracking” —Sharma ‘036 at Col. 17, line 1; Figures 1 and 8 of Sharma ‘036; “cameras positioned to capture the movements of the potential audience…. individually tracks them…. records the trajectories of the people” —Sharma ‘036 at Sharma ‘036 at Col. 18, lines 39-41; “track the person across multiple camera views” —Sharma ‘036 at Col. 7, lines 6-7; Sharma ‘036 at Col. 7, line 66 – Col. 8, line 3; “automatic recognition of the predefined characteristics associated with people in the view of the…set of cameras…. a set of video frames. It then analyzes the frames and…. extracts the relevant features of each person, including… gender, age range, gaze characteristics…and time spent in front of the display.” —Sharma ‘036 at Col. 8, lines 1-15; Sharma ‘036 at Col. 9, lines 5-9; “it will be appreciated that additional cameras and additional digital signs can be added.” —Sharma ‘036 at Col. 11, lines 46-48; Sharma ‘036 at Col. 16, lines 33-41; Sharma ‘036 at Col. 19, lines 5-17; Sharma ‘036 at Col. 3, lines 37-51; Abstract of Sharma ‘036; Sharma ‘036 at Col. 6, lines 54-60; Sharma ‘036 at Col. 8, lines 7-13; Sharma ‘036 at Col. 9, lines 5-9; Sharma ‘036 at Col. 13, lines 55-61; Sharma ‘036 at Col. 15, lines 41-47; Sharma ‘036 at Col. 17, lines 30-41; and Sharma ‘036 at Col. 19, lines 5-18); 
processing, via a data-processing computer system including a processor, the captured image data to determine an inferred interest level of the person in the advertising content displayed on the advertising display as the person passes the advertising display (e.g., processing captured image data to determine/infer the person’s level of interest in the displayed advertising content  —  “automatic recognition of predefined characteristics, including visually perceptible attributes,…sing a sequence of image frames from a video stream” —Abstract of Sharma ‘036; “…measurable customer profiles…. The changing…interests of a customer can also be estimated based…on changes in emotional states”; “measure the changes in emotional state and attention while the media is being played. This information--media response--may be fed back to the media control module to improve the media customization scheme, so that the effectiveness of the media selection can be improved for the next cycle” —Sharma ‘036 at Col. 7, lines 16-20 and 30-40; Sharma ‘036 at Col. 11, lines 26-31; Sharma ‘036 at Col. 15, lines 42-56; Sharma ‘036 at Col. 17, lines 30-41; Sharma ‘036 at Col. 18, lines 36-41; and Sharma ‘036 at Col. 19, lines 4-22), wherein processing the captured image data comprises determining an additional gaze direction and an additional body pose direction of an additional person passing the advertising station (e.g., “a set of video frames…. analyzes the frames and determines the number of people in the set. It also extracts the relevant features of each person” —Sharma ‘036 at Col. 8, lines 7-14; “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content…” —Sharma ‘036 at Col. 6, lines 48-60; “classifies the demographics for multiple people and selects the content according to the analysis of the composition of the multiple people, based on a rule…. analyzes the behavior of people…provides valuable visual attributes of the people, such as emotional state of the people, in response to the content” —Sharma ‘036 at Col. 9, lines 13-20; “each person in the audience…can be measured” —Sharma ‘036 at Col. 18, lines 37-41; “recognize the changes in facial features, from which the emotional state of each of person in the audience is estimated” —Sharma ‘036 at Col. 19, lines 4-17; and “steer the collective mental state of the audience pool toward a state that favors the advertised products/services” —Sharma ‘036 at Col. 21, lines 19-20; “automatic recognition of predefined characteristics, including visually perceptible attributes,…sing a sequence of image frames from a video stream” —Abstract of Sharma ‘036; “…measurable customer profiles…. The changing…interests of a customer can also be estimated based…on changes in emotional states”; “measure the changes in emotional state and attention while the media is being played. This information--media response--may be fed back to the media control module to improve the media customization scheme, so that the effectiveness of the media selection can be improved for the next cycle” —Sharma ‘036 at Col. 7, lines 16-20 and 30-40; Sharma ‘036 at Col. 11, lines 26-31; Sharma ‘036 at Col. 15, lines 42-56; Sharma ‘036 at Col. 17, lines 30-41; Sharma ‘036 at Col. 18, lines 36-41; and Sharma ‘036 at Col. 19, lines 4-17), and wherein processing the captured image data comprises determining the inferred interest level of the person (e.g., “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content” —Sharma ‘036 at Col. 6, lines 48-50; “measure the individual needs of the customers to customize the media content played to them in real time” —Sharma ‘036 at Col. 7, lines 22-23; “automatically extracts the visually perceptible attributes in real-time” and “customizes and optimizes the targeted media from a set of media pools in real-time, based on the automatically-extracted, visually perceptible attributes” —Sharma ‘036 at Col. 9, lines 5-9 and 21-23; “real-time customization of the Sharma ‘036 at Col. 3, lines 54-57; “increase the effectiveness of the media by selecting the media content based on feedback” —Sharma ‘036 at Col. 20, lines 56-58; Sharma ‘036 at Col. 21, lines 17-20; “processed in real-time…media content is dynamically narrowcast, based on the real-time output of the demographic classification” —Sharma ‘036 at Col. 9, lines 59-62; and Abstract of Sharma ‘036); and 
updating the advertising content displayed on the advertising display in real time via the data-processing computer system in response to the inferred interest level of the person passing the advertising display (e.g., updating or changing the ad content based on the person’s level of interest  —  Abstract of Sharma ‘036; “real-time customization of the targeted content” —Sharma ‘036 at Col. 3, lines 54-57; “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content.” —Sharma ‘036 at Col. 6, lines 48-50; “measure the individual needs of the customers to customize the media content played to them in real time” —Sharma ‘036 at Col. 7, lines 22-23; “automatically extracts the visually perceptible attributes in real-time” and “customizes and optimizes the targeted media from a set of media pools in real-time, based on the automatically-extracted, visually perceptible attributes” —Sharma ‘036 at Col. 9, lines 5-9 and 21-23; “The goal of the learning is…to steer the collective mental state of the audience pool toward a state that favors the advertised products/services.” —Sharma ‘036 at Col. 21, lines 17-20; and “processed in real-time…media content is dynamically narrowcast, based on the real-time output of the demographic classification” —Sharma ‘036 at Col. 9, lines 59-62), but Sharma ‘036 fails to explicitly disclose: wherein the tracking the gaze and body pose directions of the person includes jointly tracking the gaze direction and the body pose direction of the person; the at least one first camera including at least one fixed camera and the set of secondary cameras including a plurality of Pan-Tilt-Zoom (PTZ) cameras; using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling; and the inferred interest level of the person is determined to be high upon determining that: the body pose direction of the person and the additional body pose direction of the additional person are oriented toward the advertising display; and the gaze direction of the person and the additional gaze direction of the additional person are oriented generally toward one another).  However, Moon ‘438 teaches using a set of cameras to capture multiple images of a person and to automatically detect and measure human Moon ‘438 at Col. 2, lines 23-54; Moon ‘438 at Col. 6, lines 50-54; Moon ‘438 at Col. 9, lines 50-55; Moon ‘438 at Col. 10, line 58 – Col. 11, line 11; and Figures 1-7 and 16-26 of Moon ‘438); determining that an inferred interest level of a shopper person is high upon determining that: a body pose direction of the shopper and an additional body pose direction of an additional shopper are oriented toward the advertising display; and the gaze direction of the shopper and the additional gaze direction of the additional shopper are oriented generally toward one another (e.g., “detect and track people's behavior from video sequences to further analyze their mental processes--intentions, interests, attractions” —Moon ‘438 at Col. 2, lines 30-33; “estimate each shopper's interest” —Moon ‘438 at Col. 2, line 59; Figures 15-17 and 24-25 of Moon ‘438; shopper is engaged/interested —Figure 21, Scenes B, C and D of Moon ‘438; high shopper arousal —Figure 13 of Moon ‘438; “shopper's first attitude toward the given product is estimated as positive” —Moon ‘438 at Col. 19, lines 22-28; Abstract of Moon ‘438; Moon ‘438 at Col. 2, line 23 – Col. 3, line 5; Moon ‘438 at Col. 7, lines 13-17; Moon ‘438 at Col. 8, lines 12-15; Moon ‘438 at Col. 10, lines 43-55; and shopper…changes the walking direction toward the space” —Moon ‘438 at Col. 15, lines 18-36); as well as wherein tracking the gaze and body pose directions of the person includes jointly tracking the gaze direction and the body pose direction of the person based on captured image/video data obtained from the set of cameras (e.g., Figures 1-7, 16-17 and 24 of Moon ‘438; “head orientation and eye gaze can be measured to estimate the fine-level interest of the shopper” –Moon ‘438 at Col. 2, lines 39-40; Moon ‘438 at Col. 2, lines 8-14; Moon '438 at Col. 2, line 29 – Col. 3, line 5; Moon '438 at Col. 9, line 50 – Col. 10 line 3; Moon '438 at Col. 10, lines 13-57; Moon ‘438 at Col. 15, lines 18-36; Moon ‘438 at Col. 16, lines 33-55; and Moon ‘438 at Col. 17, lines 31-50).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate wherein the tracking the gaze and body pose directions of the person includes jointly tracking the gaze direction and the body pose direction of the person, to incorporate the inferred interest level of the person is determined to be high upon determining that: the body pose direction of the person and the additional body pose direction of the additional person are oriented toward the advertising display; and to incorporate the gaze direction of the person and the additional gaze direction of the additional person are oriented generally toward one another, as taught by Moon ‘438, into Sharma ‘036, which is directed toward using multiple cameras to capture a plurality of images of an individual or group of individuals to visually track a potential consumer(s) of the media (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Sharma ‘036 in view of Moon ‘438 arguably fails to explicitly teach the at least one first camera including at least one fixed camera and the set of secondary cameras including a plurality of Pan-Tilt-Zoom (PTZ) cameras; and using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling.  However, Hampapur teaches monitoring, observing and identifying human activity and movement using multiple cameras including a plurality of robotic Pan-Tilt-Zoom (PTZ) cameras and a fixed camera in the context of a monitoring system that tracks body parts, such as a person’s head, feet, etc., wherein each PTZ camera tracks a person using images/videos captured of the person (e.g., Figures 1, 5-6, 8-10 and 12 of Hampapur; and Hampapur at pages 13-16; also see first page of Amnuaykanjanas).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the at least one first camera including at least one fixed camera and the set of secondary cameras including a plurality of Pan-Tilt-Zoom (PTZ) cameras, as taught by Hampapur, into the system/method taught by Sharma ‘036 in view of Moon '438, which is directed toward using multiple cameras to capture a plurality of images of an individual or group of individuals to visually track a potential consumer(s) (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Furthermore, albeit Sharma ‘036 in view of Moon ‘438 and Hampapur fails to explicitly teach using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling, Smith teaches automatic detection and tracking of a number of mobile persons passing, in an unconstrained environment, an advertisement station to identify each person exposed to the advertisement, to determine if and when they looked at the advertisement, and to collect other useful statistics such as the amount of time that each person spent looking at the Smith at page 1212) as well as tracking persons passing an advertisement station using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling to determine whether a person’s attention is directed at the advertisement or not (e.g., Smith at pages 1214-1215, 1219 and 1221-1222, including Figure 6 of Smith).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling, as taught by Smith, into the system/method taught by Sharma ‘036 in view of Moon '438 and Hampapur, which is directed toward using multiple cameras to capture a plurality of images of an individual or group of individuals to visually track a potential consumer(s) (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 15 above, and Sharma ‘036 teaching wherein updating the advertising content displayed on the advertising display in real time comprises selecting different advertising content to display on the advertising display (e.g., “real-time customization of the targeted content” —Sharma ‘036 at Col. 3, lines 54-57; “automatically extracts the visually perceptible attributes in real-time” and “customizes and optimizes the targeted media from a set of media pools in real-time, based on the automatically-extracted, visually perceptible attributes” —Sharma ‘036 at Col. 9, lines 5-9 and 21-23; “increase the effectiveness of the media by selecting the media content based on feedback” —Sharma ‘036 at Col. 20, lines 56-58; “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content” —Sharma ‘036 at Col. 6, lines 48-50; “measure the individual needs of the customers to customize the media content played to them in real time” —Sharma ‘036 at Col. 7, lines 22-23; Sharma ‘036 at Col. 21, lines 17-20; and “processed in real-time…media content is dynamically narrowcast, based on the real-time output of the demographic classification” —Sharma ‘036 at Col. 9, lines 59-62), but Sharma ‘036 arguably fails to explicitly teach the selecting being as the person passes the advertising Moon ‘438 teaches using a set of cameras to capture multiple images of a person and to automatically detect and measure human responses to retail elements by measuring the person’s or shopper’s changes in affective state and level of interest in the context of human interaction within a retail environment (e.g., Moon ‘438 at Col. 2, lines 23-54; Moon ‘438 at Col. 6, lines 50-54; Moon ‘438 at Col. 9, lines 50-55; Moon ‘438 at Col. 10, line 58 – Col. 11, line 11; and Figures 1-7 and 16-26 of Moon ‘438) as well as selecting advertising content as the person passes the advertising display upon determining that the inferred interest level of the person is low (e.g., “locates shoppers and estimates their movements, so that the system can estimate each shopper's interest to or engagement with products, based on the track of movements” —Moon ‘438 at Col. 2, lines 57-60; Figures 15-17 of Moon ‘438; shopper is not engaged/interested —Figure 21, Scene A of Moon ‘438; low shopper arousal —Figure 13 of Moon ‘438; “shopper's first attitude toward the given product is estimated as positive. Then, for some reason (such as further information provided by the label), the shopper's attitude turns to neutral, and finally becomes negative” —Moon ‘438 at Col. 19, lines 22-28; “shopper…changes the walking direction toward the space; the changes in the direction of interest 971 are manifested by the trajectory and the body orientation 725 of the shopper 760 at later instances” —Moon ‘438 at Col. 15, lines 18-36; Abstract of Moon ‘438; Moon ‘438 at Col. 2, lines 48-50; Moon ‘438 at Col. 7, lines 13-17; and Moon ‘438 at Col. 10, lines 43-55).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the selecting being as the person passes the advertising display upon determining that the inferred interest level of the person is low, as taught by Moon ‘438, into the method/system taught by Sharma ‘036 in view of Moon '438 and Hampapur and Smith, which is directed toward utilizing images of a person or individuals to visually track their gaze and/or body pose directions with respect to viewable advertising (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25) as well as to steering the mental state of an audience member toward a state that favors the advertised product/service (e.g., Sharma ‘036 at Col. 21, lines 18-21), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 15 above, but Sharma ‘036 fails to explicitly teach adjusting operation of the plurality of PTZ cameras based on the images from the at least one fixed camera to facilitate acquisition of facial views of the person via the plurality of PTZ cameras.  However, Hampapur teaches monitoring, observing and identifying human activity and movement using multiple cameras including a plurality of robotic Pan-Tilt-Zoom (PTZ) cameras and at least one fixed camera in the context of a monitoring system that tracks body parts, such as a person’s head, feet, etc., wherein each PTZ camera tracks a person using images/videos captured of the person, and adjusting operation of the plurality of robotic PTZ cameras based on images from the at least one fixed camera to facilitate acquisition of facial views of the person via the plurality of PTZ cameras (e.g., Figures 1, 5-10 and 12 of Hampapur; and Hampapur at pages 13-17 and 20).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate adjusting operation of the plurality of PTZ cameras based on the images from the at least one fixed camera to facilitate acquisition of facial views of the person via the plurality of PTZ cameras, as taught by Hampapur, into the system/method taught by Sharma ‘036 in view of Moon '438, Hampapur and Smith, which is directed toward using multiple cameras to capture a plurality of images of an individual or group of individuals to visually track a potential consumer(s) over time (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Regarding Claim 18, Sharma ‘036 discloses a manufacture, comprising: one or more non-transitory, computer-readable media having executable instructions stored thereon, the executable instructions comprising a set of instructions configured (e.g., Figures 1 and 8 of Sharma ‘036): 
to track, based on captured image data from a set of cameras including at least one first camera and each of a set of secondary cameras, a gaze direction and a body pose direction of a person, independent of a motion direction of the person, passing an advertising station displaying advertising content, wherein the at least one fixed camera is configured to detect the person passing the advertising station, and the set of secondary cameras is configured to detect the gaze direction and the body pose direction independent of the motion direction of the person passing the advertising station (e.g., tracking a person’s body/head/face orientations as well as gaze orientations depicted in images captured from a set of cameras  —  “face tracking and body tracking” —Sharma ‘036 at Col. 17, line 1; Figures 1 and 8 of Sharma ‘036; “cameras positioned to capture the movements of the potential audience…. individually tracks them…. records the trajectories of the people” —Sharma ‘036 at Col. 18, lines 55-59; “trajectory analysis provides data such as…direction of travel” —Sharma ‘036 at Col. 18, lines 39-41; “track the person across multiple camera views” —Sharma ‘036 at Col. 7, lines 6-7; Sharma ‘036 at Col. 7, line 66 – Col. 8, line 3; “automatic recognition of the predefined characteristics associated with people in the view of the…set of cameras…. a set of video frames. It then analyzes the frames and…. extracts the relevant features of each person, including… gender, age range, gaze characteristics…and time spent in front of the display.” —Sharma ‘036 at Col. 8, lines 1-15; Sharma ‘036 at Col. 9, lines 5-9; “it will be appreciated that additional cameras and additional digital signs can be added.” —Sharma ‘036 at Col. 11, lines 46-48; Sharma ‘036 at Col. 16, lines 33-41; Sharma ‘036 at Col. 19, lines 5-17; Sharma ‘036 at Col. 3, lines 37-51; Abstract of Sharma ‘036; Sharma ‘036 at Col. 6, lines 54-60; Sharma ‘036 at Col. 8, lines 7-13; Sharma ‘036 at Col. 9, lines 5-9; Sharma ‘036 at Col. 13, lines 55-61; Sharma ‘036 at Col. 15, lines 41-47; Sharma ‘036 at Col. 17, lines 30-41; and Sharma ‘036 at Col. 19, lines 5-18);
to determine a focus of attention of the person based on the gaze direction and the body pose direction of the person (e.g., determining a person’s focus of attention based on the person’s gaze and body pose directions  —  “face tracking and body tracking” —Sharma ‘036 at Col. 17, line 1; Sharma ‘036 at Col. 7, line 66 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 10-12; Sharma ‘036 at Col. 9, lines 5-9; Sharma ‘036 at Col. 13, lines 55-61; Sharma ‘036 at Col. 16, lines 33-41; Sharma ‘036 at Col. 19, lines 5-49; and Figures 1 and 8 of Sharma ‘036);
to analyze the captured image data to infer an interest level of the person in the advertising content displayed by the advertising station (e.g., processing image data to generate/determine/infer the person’s level of interest in the ad content  —  “automatic recognition of predefined characteristics, including visually perceptible attributes,…sing a sequence of image frames from a video stream” —Abstract of Sharma ‘036; “…measurable customer profiles…. The changing…interests of a customer can also be estimated based…on changes in emotional states”; “measure the changes in emotional state and attention while the media is being played. This information--media response--may be fed back to the media control module to improve the media customization scheme, so that the effectiveness of the media selection can be improved for the next cycle” —Sharma ‘036 at Col. 7, lines 16-20 and 30-40; Sharma ‘036 at Col. 11, lines 26-31; Sharma ‘036 at Col. 15, lines 42-56; Sharma ‘036 at Col. 17, lines 30-41; Sharma ‘036 at Col. 18, lines 36-41; and Sharma ‘036 at Col. 19, lines 4-17); and 
to update the advertising content displayed by the advertising station in real time in response to the inferred interest level of the person passing the advertising station (e.g., updating or changing the ad content based on the person’s level of interest  —  Abstract of Sharma ‘036; “real-time customization of the targeted content” —Sharma ‘036 at Col. 3, lines 54-57; “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content.” —Sharma ‘036 at Col. 6, lines 48-50; “measure the individual needs of the customers to customize the media content played to them in real time” —Sharma ‘036 at Col. 7, lines 22-23; “automatically extracts the visually perceptible attributes in real-time” and “customizes and optimizes the targeted media from a set of media pools in real-time, based on the automatically-extracted, visually perceptible attributes” —Sharma ‘036 at Col. 9, lines 5-9 and 21-23; “The goal of the learning is…to steer the collective mental state of the audience pool toward a state that favors the advertised products/services.” —Sharma ‘036 at Col. 21, lines 17-20; and “processed in real-time…media content is dynamically narrowcast, based on the real-time output of the demographic classification” —Sharma ‘036 Sharma ‘036 fails to explicitly disclose: wherein the tracking the gaze and body pose directions of the person includes jointly tracking the gaze direction and the body pose direction of the person; the at least one first camera including at least one fixed camera and the set of secondary cameras including a plurality of Pan-Tilt-Zoom (PTZ) cameras; the set of instructions configured to adjust operation of at least one PTZ camera of the plurality of Pan-Tilt-Zoom (PTZ) cameras based on the focus of attention to facilitate capture of biometric face data of the person as part of the captured image data; and using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling.  However, Moon ‘438 teaches using a set of cameras to capture multiple images of a person and to automatically detect and measure human responses to retail elements by measuring the person’s or shopper’s changes in affective state and level of interest in the context of human interaction within a retail environment (e.g., Moon ‘438 at Col. 2, lines 23-54; Moon ‘438 at Col. 6, lines 50-54; Moon ‘438 at Col. 9, lines 50-55; Moon ‘438 at Col. 10, line 58 – Col. 11, line 11; and Figures 1-7 and 16-26 of Moon ‘438) as well as wherein tracking the gaze and body pose directions of the person includes jointly tracking the gaze direction and the body pose direction of the person based on captured image/video data obtained from the set of cameras (e.g., Figures 1-7, 16-17 and 24 of Moon ‘438; “head orientation and eye gaze can be measured to estimate the fine-level interest of the shopper” –Moon ‘438 at Col. 2, lines 39-40; Moon ‘438 at Col. 2, lines 8-14; Moon '438 at Col. 2, line 29 – Col. 3, line 5; Moon '438 at Col. 9, line 50 – Col. 10 line 3; Moon '438 at Col. 10, lines 13-57; Moon ‘438 at Col. 15, lines 18-36; Moon ‘438 at Col. 16, lines 33-55; and Moon ‘438 at Col. 17, lines 31-50).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate wherein the tracking the gaze and body pose directions of the person includes jointly tracking the gaze direction and the body pose direction of the person, as taught by Moon ‘438, into the system/method disclosed by Sharma ‘036, which is directed toward using multiple cameras to capture a plurality of images of an individual or group of individuals to visually track a potential consumer(s) of the media (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Sharma ‘036 in view of Moon ‘438 arguably fails to explicitly teach the at least one first  to adjust operation of at least one PTZ camera of the plurality of Pan-Tilt-Zoom (PTZ) cameras based on the focus of attention to facilitate capture of biometric face data of the person as part of the captured image data; and using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling.  However, Hampapur teaches monitoring, observing and identifying human activity and movement using multiple cameras including a plurality of robotic Pan-Tilt-Zoom (PTZ) cameras and a fixed camera in the context of a monitoring system that tracks body parts, such as a person’s head, feet, etc., wherein each PTZ camera tracks a person using images/videos captured of the person (e.g., Figures 1, 5-6, 8-10 and 12 of Hampapur; and Hampapur at pages 13-16; also see first page of Amnuaykanjanas) as well as instructions configured to adjust operation of at least one PTZ camera of the plurality of Pan-Tilt-Zoom (PTZ) cameras based on the focus of attention to facilitate capture of biometric face data of the person as part of captured image data (e.g., Figures 1, 5-10 and 12 of Hampapur; and Hampapur at pages 13-17 and 20).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the at least one first camera including at least one fixed camera, the set of secondary cameras including a plurality of Pan-Tilt-Zoom (PTZ) cameras, and the set of instructions configured to adjust operation of at least one PTZ camera of the plurality of Pan-Tilt-Zoom (PTZ) cameras based on the focus of attention to facilitate capture of biometric face data of the person as part of the captured image data, as taught by Hampapur, into the system/method taught by Sharma ‘036 in view of Moon '438, which is directed toward using multiple cameras to capture a plurality of images of an individual or group of individuals to visually track a potential consumer(s) (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Furthermore, albeit Sharma ‘036 in view of Moon ‘438 and Hampapur fails to explicitly teach using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling, Smith teaches automatic detection and tracking of a number of mobile persons passing, in an unconstrained environment, an advertisement station to identify each Smith at page 1212) as well as tracking persons passing an advertisement station using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling to determine whether a person’s attention is directed at the advertisement or not (e.g., Smith at pages 1214-1215, 1219 and 1221-1222, including Figure 6 of Smith).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate using a combination of sequential Monte Carlo filtering and Markov chain Monte Carlo (MCMC) sampling, as taught by Smith, into the system/method taught by Sharma ‘036 in view of Moon '438 and Hampapur, which is directed toward using multiple cameras to capture a plurality of images of an individual or group of individuals to visually track a potential consumer(s) (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 18 above, and Sharma ‘036 teaching wherein the instructions configured to analyze the captured image data, when executed by a processor, cause the processor to determine inferred interest levels (e.g., “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content” —Sharma ‘036 at Col. 6, lines 48-50; “measure the individual needs of the customers to customize the media content played to them in real time” —Sharma ‘036 at Col. 7, lines 22-23; “automatically extracts the visually perceptible attributes in real-time” and “customizes and optimizes the targeted media from a set of media pools in real-time, based on the automatically-extracted, visually perceptible attributes” —Sharma ‘036 at Col. 9, lines 5-9 and 21-23; Abstract of Sharma ‘036; “real-time customization of the targeted content” —Sharma ‘036 at Col. 3, lines 54-57; “increase the effectiveness of the media by selecting the media content based on feedback” —Sharma ‘036 at Col. 20, lines 56-58; “The goal of the learning is…to steer the collective mental state of the audience pool toward a state that favors the Sharma ‘036 at Col. 21, lines 17-20; and “processed in real-time…media content is dynamically narrowcast, based on the real-time output of the demographic classification” —Sharma ‘036 at Col. 9, lines 59-62), but Sharma ‘036 fails to explicitly teach all of: to determine a first inferred interest level of the person in the advertising content upon determining that both the gaze direction and the body pose direction of the person are oriented parallel to or away from the advertising system; to determine a second inferred interest level of the person in the advertising content upon determining that the gaze direction of the person is oriented toward the advertising system and the body pose direction of the person is oriented parallel to or away from the advertising system, wherein the second inferred interest level is indicative of the person having higher interest in the advertising content than the first inferred interest level.  However, Moon ‘438 teaches using a set of cameras to capture multiple images of shoppers and to automatically detect and measure shoppers’ responses to retail elements by measuring the shoppers’ changes in affective state and level of interest in the context of human interaction within a retail environment (e.g., Moon ‘438 at Col. 2, lines 23-54; Moon ‘438 at Col. 6, lines 50-54; Moon ‘438 at Col. 9, lines 50-55; Moon ‘438 at Col. 10, line 58 – Col. 11, line 11; and Figures 1-7 and 16-26 of Moon ‘438) as well as determining a first inferred interest level of a shopper in the advertising content upon determining that both a gaze direction and a body pose direction of the shopper are oriented parallel to or away from the advertising system; to determine a second inferred interest level of the shopper in the advertising content upon determining that the gaze direction of the shopper is oriented toward the advertising system and the body pose direction of the shopper is oriented parallel to or away from the advertising system, wherein the second inferred interest level is indicative of the shopper having higher interest in the advertising content than the first inferred interest level (e.g., Figures 15-17 and 24-25 of Moon ‘438; “estimate each shopper's interest” —Moon ‘438 at Col. 2, line 59; “track people's behavior from video sequences to further analyze their mental processes--intentions, interests, attractions” —Moon ‘438 at Col. 2, lines 30-33; Moon ‘438 at Col. 2, line 23 – Col. 3, line 5; “estimate both the intermediate responses (the progression of the shopper's attitude changes toward the product) and the end response” —Moon ‘438 at Col. 8, lines 30-34; “behavior of a shopper over time can be automatically divided into meaningful behavioral segments; in each segment, the measured affective state or the level of interest of the shopper can be interpreted differently” —Moon ‘438 at Col. 16, lines Moon ‘438 at Col. 19, lines 22-28; “shopper…changes the walking direction toward the space.” —Moon ‘438 at Col. 15, lines 18-36; Abstract of Moon ‘438; Moon ‘438 at Col. 2, lines 48-50; Moon ‘438 at Col. 7, lines 13-17; Moon ‘438 at Col. 8, lines 12-15; and Moon ‘438 at Col. 10, lines 43-55).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate to determine a first inferred interest level of the person in the advertising content upon determining that both the gaze direction and the body pose direction of the person are oriented parallel to or away from the advertising system; to determine a second inferred interest level of the person in the advertising content upon determining that the gaze direction of the person is oriented toward the advertising system and the body pose direction of the person is oriented parallel to or away from the advertising system, wherein the second inferred interest level is indicative of the person having higher interest in the advertising content than the first inferred interest level, as taught by Moon ‘438, into the method/system taught by Sharma ‘036 in view of Moon '438 and Hampapur and Smith, which is directed toward utilizing images of individuals to visually track their gaze and/or body pose directions with respect to viewable advertising (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 19 above, and Sharma ‘036 teaching wherein the instructions configured to analyze the captured image data, when executed by the processor, cause the processor to: determine a third inferred interest level of the person in the advertising content (e.g., Figures 1 and 8 of Sharma ‘036; “using a sequence of image frames from a video stream” —Abstract of Sharma ‘036; “…changing…interests of a customer can also be estimated based…on changes in emotional states”; “measure the changes in emotional state and attention while the media is being played. This information--media response--may be fed back to the media control module to improve the media customization scheme, so that the effectiveness of the media selection can be improved for the next cycle” —Sharma ‘036 at Col. 7, lines 16-20 and 30-40; Sharma ‘036 at Col. 11, lines 26-31; Sharma ‘036 at Col. 15, lines 42-56; Sharma ‘036 at Col. 17, lines 30-41; Sharma ‘036 at Col. 18, lines 36-41; and Sharma ‘036 at Col. 19, lines 4-17), but Sharma ‘036 fails to explicitly teach determining the third inferred interest level of the person in the advertising content upon determining that both the gaze direction and the body pose direction of the person are oriented toward the advertising system, wherein the third inferred interest level is indicative of the person having higher interest in the advertising content than the second inferred interest level.  However, Moon ‘438 teaches using a set of cameras to capture multiple images of shoppers and to automatically detect and measure shoppers’ responses to retail elements by measuring the shoppers’ changes in affective state and level of interest in the context of human interaction within a retail environment (e.g., Moon ‘438 at Col. 2, lines 23-54; Moon ‘438 at Col. 6, lines 50-54; Moon ‘438 at Col. 9, lines 50-55; Moon ‘438 at Col. 10, line 58 – Col. 11, line 11; and Figures 1-7 and 16-26 of Moon ‘438) as well as determining a third inferred interest level of the person in advertising content upon determining that both a gaze direction and a body pose direction of the person are oriented toward the advertising system, wherein the third inferred interest level is indicative of the person having higher interest in the advertising content than the second inferred interest level (e.g., Figures 15-17, 24-25 and 28 of Moon ‘438; shopper is engaged/interested —Figure 21, Scenes A, B, C and D of Moon ‘438; higher shopper arousal —Figure 13 of Moon ‘438; “shopper's first attitude toward the given product is estimated as positive…. the shopper becomes positive again with the original product” —Moon ‘438 at Col. 19, lines 22-39; “track people's behavior from video sequences to further analyze their mental processes--intentions, interests, attractions” —Moon ‘438 at Col. 2, lines 30-33; Moon ‘438 at Col. 2, line 23 – Col. 3, line 5; Moon ‘438 at Col. 7, lines 13-17; Moon ‘438 at Col. 8, lines 12-15; “estimate both the intermediate responses (the progression of the shopper's attitude changes toward the product) and the end response” —Moon ‘438 at Col. 8, lines 30-34; Moon ‘438 at Col. 10, lines 43-55; “behavior of a shopper over time can be automatically divided into meaningful behavioral segments; in each segment, the measured affective state or the level of interest of the shopper can be interpreted differently” —Moon ‘438 at Col. 16, lines 14-19; Moon ‘438 at Col. 15, lines 18-36; and Abstract of Moon ‘438).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate determining the third inferred interest level of the person in the advertising content upon determining that both the gaze direction and the body pose direction of the person are oriented toward the advertising Moon ‘438, into the method/system taught by Sharma ‘036 in view of Moon '438 and Hampapur and Smith, which is directed toward utilizing images of individuals to visually track their gaze and/or body pose directions with respect to viewable advertising (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to respective Claims 1 above, and further in view of U.S. Patent No. 8,706,544 issued to Sharma et al. (hereinafter “Sharma ‘544”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma ‘036 in view of Moon '438, Hampapur and Smith as applied to Claim 1 above, and Sharma ‘036 teaching wherein updating the advertising content displayed by the advertising station comprises outputting targeted media directed to the person upon determining the inferred interest level of the person (e.g., Abstract of Sharma ‘036; “real-time customization of the targeted content” —Sharma ‘036 at Col. 3, lines 54-57; “increase the effectiveness of the media by selecting the media content based on feedback” —Sharma ‘036 at Col. 20, lines 56-58; “analyzes and segments the available audience in real-time, based on various visible parameters, and dynamically provides relevant content” —Sharma ‘036 at Col. 6, lines 48-50; “measure the individual needs of the customers to customize the media content played to them in real time” —Sharma ‘036 at Col. 7, lines 22-23; “automatically extracts the visually perceptible attributes in real-time” and “customizes and optimizes the targeted media from a set of media pools in real-time, based on the automatically-extracted, visually perceptible attributes” —Sharma ‘036 at Col. 9, lines 5-9 and 21-23; “The goal of the learning is…to steer the collective mental state of the audience pool toward a state that favors the advertised products/services” —Sharma ‘036 at Col. 21, lines 17-20; and “processed in real-time…media content is dynamically narrowcast, based on the real-time output of the demographic Sharma ‘036 at Col. 9, lines 59-62), but Sharma ‘036 arguably fails to explicitly teach the inferred interest level of the person is determined to be low, and the targeted media including an audible message directed to the person via a speaker albeit Sharma ‘036 does recognize targeted media including an audio stimulus (e.g., Sharma ‘036 at Col. 9, lines 21-26 and 55-64; and “audible media” —Sharma ‘036 at Col. 18, line 16).  However, Moon ‘438 teaches using a set of cameras to capture multiple images of a person and to automatically detect and measure human responses to retail elements by measuring the person’s or shopper’s changes in affective state and level of interest in the context of human interaction within a retail environment (e.g., Moon ‘438 at Col. 2, lines 23-54; Moon ‘438 at Col. 6, lines 50-54; Moon ‘438 at Col. 9, lines 50-55; Moon ‘438 at Col. 10, line 58 – Col. 11, line 11; and Figures 1-7 and 16-26 of Moon ‘438) as well as determining that an inferred interest level of the person is low (e.g., “estimate each shopper's interest to or engagement…based on the track of movements” —Moon ‘438 at Col. 2, lines 57-60; Figures 15-17 of Moon ‘438; shopper is not engaged/interested —Figure 21, Scene A of Moon ‘438; low shopper arousal —Figure 13 of Moon ‘438; Abstract of Moon ‘438; “shopper's first attitude toward the given product is estimated as positive. Then, for some reason (such as further information provided by the label), the shopper's attitude turns to neutral, and finally becomes negative. Then the shopper notices a competing product nearby, and shows interest toward the product” —Moon ‘438 at Col. 19, lines 22-28; “shopper…changes the walking direction toward the space; the changes in the direction of interest 971 are manifested by the trajectory and the body orientation 725 of the shopper 760 at later instances.” —Moon ‘438 at Col. 15, lines 18-36; Moon ‘438 at Col. 2, lines 48-50; Moon ‘438 at Col. 7, lines 13-17; and Moon ‘438 at Col. 10, lines 43-55).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the inferred interest level of the person is determined to be low, as taught by Moon ‘438, into the method/system taught by Sharma ‘036 in view of Moon '438 and Hampapur and Smith, which is directed toward utilizing images of a person or individuals to visually track their gaze and/or body pose directions with respect to viewable advertising (e.g., Figure 8 of Sharma ‘036; Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3; Sharma ‘036 at Col. 8, lines 58-67; Sharma ‘036 at Col. 15, lines 26 and 33-36; and Sharma ‘036 at Col. 7, lines 24-25), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Sharma ‘036 in view of Moon '438, Hampapur and Smith arguably fails to explicitly teach the targeted media including an audible message directed to the person via a speaker albeit Sharma ‘036 does recognize targeted media including an audio stimulus (e.g., Sharma ‘036 at Col. 9, lines 55-64; and “audible media” —Sharma ‘036 at Col. 18, line 16).  Nonetheless, Sharma ‘544 teaches face detection, face tracking and face classification of persons (e.g., Figure 16 of Sharma ‘544) as well as customized programming contents including a media server sending both audio and visual programming content directed to one or more persons (e.g., Sharma ‘544 at Col. 9, lines 6-32).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the targeted media including an audible message directed to the person via a speaker, as taught by Sharma ‘544, into the system/method taught by Sharma ‘036 in view of Moon '438, Hampapur and Smith, which is directed toward tracking a potential consumer(s) and providing targeted media including an audio stimulus (e.g., Sharma ‘036 at Col. 9, lines 55-64; Sharma ‘036 at Col. 18, line 16; Figure 8 of Sharma ‘036; and Sharma ‘036 at Col. 7, line 65 – Col. 8, line 3), because such incorporation would be applying known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Response to Arguments
Applicant’s arguments in the Amendment filed on October 6, 2021, have been fully considered and are not persuasive.  Please see citations above to U.S. Patent Nos. 7,921,036 (“Sharma ‘036”); U.S. Patent No. 8,219,438 (“Moon '438”) and IEEE document “Face Cataloger: Multi-Scale Imaging for Relating Identity to Location” (“Hampapur”) within the context of Applicant’s amendments and arguments in the Amendment.

Applicant's Arguments in the Amendment
(Pages 9-15)  Applicant asserts that the pending claims, in view of amendments to the independent claims, are drawn to eligible subject matter under 35 U.S.C. § 101.
(Pages 15-23)  Applicant argues that independent claims, as currently amended, and Applicant’s corresponding dependent claims are patentable over a combination of Sharma ‘036, Moon '438 and Hampapur.

Examiner’s Response to Applicant's Arguments
Regarding § 101, Examiner respectfully disagrees.  Examiner notes that during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Applicant’s pending claims are determined, based on the claim language recited in each corresponding claim, to be drawn toward the concept of visually viewing/analyzing one or more persons to identify information about potential customers (e.g., inferred/estimated/derived interest of the potential customers in displayed advertising content) that have passed displayed advertising and then selecting advertising content for one of the potential customers.  However, visually viewing/analyzing persons to identify information about potential customers that have passed displayed advertising and selecting advertising content for one of the potential customers, as currently part of the pending claims, (such as to infer or estimate or derive what a person’s interest is in advertising content), is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  Applicant’s asserted claims are directed to visually viewing/analyzing persons to identify information about potential customers that have passed displayed advertising and selecting advertising content and the role of Applicant’s one or more advertising stations including one or more advertising displays; one or more cameras; image processing system including a processor, a content engine and a memory having application instructions for execution by the processor; data-processing computer system including a digital processor;  advertising system including one or more advertising stations with one or more advertising displays; and one or more non-transitory, computer-readable media having executable instructions stored thereon are of generic computer devices — note that Applicant’s “depicted processor-based system 30 may be a general-purpose computer… configured to run… software implementing all…the functionality described herein” according to Applicant’s disclosure at specification paragraph [0025].  Thus, Applicant’s 

Regarding § 103, please see § 103 rejections above regarding amended portions of Claims 1, 6, 15 and 18.  Applicant's other arguments regarding what each of Sharma ‘036, Moon '438 and Hampapur fails to teach constitutes no more than a general allegation that the pending claims define a patentable invention over a combination of Sharma ‘036, Moon '438 and Hampapur because these arguments do not address the purpose of what Sharma ‘036, Moon '438 and Hampapur were relied on to teach in the prior art rejections set forth in the previous Office action.  In view of amended portions of Applicant’s claims, Examiner submits § 103 rejections as provided above in view of at least prior art references of Sharma ‘036, Moon '438 and Hampapur as correspondingly applied to Claims 1-7 and 9-20, as provided above under § 103.  In addition, Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.  Finally, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” —MPEP § 2123.

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references may not be relied upon as a basis for rejection in this Office action:
U.S. Patent No. 10,296,936 issued to Saurabh et al. (hereinafter “Saurabh”) for “… when a given content was played on the screen, called a spot. Each spot has content that is a combination of a series of graphics (images, animation and video, audio etc). … The actual impression of each audience member viewing the spot is processed …and how the facial expression of the viewers change over time.” —Saurabh specification.
U.S. Patent No. 7,225,414 issued to Sharma et al. (hereinafter “Sharma ‘414”) for teaching capturing image data using multiple cameras including an image-capturing system in an unconstrained environment that can dynamically adjust pan, tilt, zoom, etc. in context of a VTE Platform that begins face tracking and hand tracking of people in field of view of the image-capturing system (e.g., Figure 6 of Sharma ‘414; Sharma ‘414 at Col. 7, line 66 – Col. 8, line 9; Sharma ‘414 at Col. 10, lines 28-39; and Sharma ‘414 at Col. 4, lines 44-59), such as indicated in 
U.S. Patent Application Publication No. 2008/0243614 of Tu et al. (hereinafter “Tu”) with respect to Claims 6, 9 and 23 as indicated in the final Office action dated September 8, 2014; as well as regarding paragraphs 3 and 4 on page 2 of the final Office action dated September 8, 2014.
U.S. Patent Application Publication No. 2009/0097711 of Chen et al. (hereinafter “Chen”) for detecting human components from camera images —Chen at ¶¶ [0007], [0016] and [0125]; as well as tracking of an individual person using a PTZ camera —Chen at ¶ [0122].
U.S. Patent No. 8,254,633 issued to Moon et al. (hereinafter “Moon ‘633”) with respect to Claims 23-25 as indicated in the non-final Office action dated March 23, 2015, and with respect to Applicant admitting that Moon ‘633 teaches, “multi-person and multi-camera tracking can be performed with ‘Sequential Monte Carlo multi-hypotheses tracking.’ Moon ‘633, col. 4, lines 14-17” as stated on page 13 of Applicant’s amendment filed on June 23, 2015. 
U.S. Patent Application Publication No. 2009/0158309 of Moon et al. (hereinafter “Moon ‘309”) for recognizes that “U.S. Pat. No. 6,437,819 of Loveland…(hereinafter Loveland) disclose[s] an automated system for controlling multiple pan/tilt/zoom video cameras…to allow a person to be initially designated and tracked thereafter as he/she moves through the various camera fields of view” (emphasis added) —Moon ‘309 at ¶ [0024].
U.S. Patent No. 6,437,819 issued to Loveland (hereinafter “Loveland”) for “An automated system for controlling multiple pan/tilt/zoom video cameras in such a way as to allow a person to be initially designated and tracked thereafter as he/she moves through the various camera fields of view” —Abstract of Loveland.
U.S. Patent Application Publication No. 2013/0030875 of LEE et al. (hereinafter “Lee”) for “linking object trajectories between cameras since the linkage between viewpoints of cameras (static and PTZ) is affected by the view of PTZ cameras.” —Lee at ¶ [0185].
U.S. Patent Application Publication No. 2010/0004977 of Marci et al. (hereinafter “Marci”).
U.S. Patent Application Publication No. 2009/0296989 of Ramesh et al. (hereinafter “Ramesh”) for “Automatic Detection and Tracking of Multiple Objects” —Title of Ramesh; and “optimal people configuration searching using Markov-Chain Monte-Carlo (MCMC) sampling” —Ramesh
U.S. Patent Application Publication No. 2009/0265244 of Marmour et al. (hereinafter “Marmour”) for “providing targeted media through video surveillance.  One or more video streams are received at a computing system from one or more video cameras in a consumer environment” —Abstract of Marmour; and “a pan/tilt/zoom camera may be installed in the ceiling...of the store” —Marmour at ¶ [0022].
U.S. Patent Application Publication No. 2009/0285456 of Moon et al. (hereinafter “Moon ‘456”)
U.S. Patent Application Publication No. 2009/0217315 of Malik et al. (hereinafter “Malik”) for a system and method of targeting media/advertisements based on processing images of an audience in proximity to advertising/media display, analyzing images of individuals to establish attributes of the individuals in the audience, physical attributes of each individual in an audience including gaze directions of the individuals in the audience, and tailoring advertising/media to the individuals in the audience based on the determined attributes of the individuals (e.g., Malik at ¶¶ [0002], [0010], [0031], [0081], [0100] and [0113]–[0115]).
U.S. Patent Application Publication No. 2009/0138415 of Lancaster (hereinafter “Lancaster”) for “a multitude of well-known methods for pattern recognition and machine learning, including…Bayesian regression and Bayes model comparison, probabilistic discriminative models, discriminant functions, neural networks, sparse kernel methods, Markov Random fields, K-means clustering, approximate inference, sampling (including Markov chain Monte Carlo, Gibbs sampling and hidden Markov models), kernel-Hibert spaces, support vector machines (SVMs), regression for string-to-string mapping, energy-based models and linear dynamical systems (LDS) analysis, any and all of which can be programmed by a person having ordinary skill in the art with reference to and guidance from "Pattern Recognition and Machine Learning," Christopher M. Bishop, Springer (2006), 738 pp” (emphasis added). —Lancaster at ¶ [0858].
U.S. Patent Application Publication No. 2009/0244309 of Maison et al. (hereinafter “Maison”) for “Identifying and Extracting Images of multiple Users, and for Recognizing User Gestures” —Title of Maison.
U.S. Patent Application Publication No. 2008/0109397 of Sharma et al. (hereinafter “Sharma ‘397”).
U.S. Patent Application Publication No. 2004/0051783 of Chellappa et al. (hereinafter “Chellappa”) for “optimization of the fused (final) 3D estimate of the object model is further Markov Chain Monte Carlo sampling techniques thereto” (emphasis added) —Chellappa at ¶ [0016].
NPL Document entitled “3D face reconstruction from video using a generic model” of Chowdhury, A.R.; Chellappa, R.; Krishnamurthy, S.; Vo, T., from Multimedia and Expo, 2002. ICME '02. Proceedings. 2002 IEEE International Conference on, vol.1, no., pp.449,452 vol.1, 2002; doi: 10.1109/ICME.2002.1035815.
NPL Document entitled "Recognizing Visual Focus of Attention From Head Pose in Natural Meetings," of Ba, S.O.; Odobez, J.-M., Systems, Man, and Cybernetics, Part B: Cybernetics, IEEE Transactions on, vol.39, no.1, pp.16,33, Feb. 2009 doi: 10.1109/TSMCB.2008.927274.
NPL Document entitled "Real-Time Face Identification Using Two Cooperative Active Cameras," by authors P. Amnuaykanjanas, and S. Aramvith; T. H. Chalidabhongse, IEEE, 2006, Control, Automation, Robotics and Vision, 2006. ICARCV '06. 9th International Conference on 5-8 Dec. 2006; Print ISBN: 1-4244-0341-3; INSPEC Accession No. 9475430; and downloaded from IEEE Xplore: http://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=4150413 on April 8, 2016 (hereinafter “Amnuaykanjanas”) for “multiple active (PTZ) cameras for detecting, tracking, and recognizing people....” —Amnuaykanjanas at PDF page 1; and “We connect[ed] two SONY EVI-D100 PTZ cameras...and use[d] them for detecting, tracking, and recognizing the target person from different viewpoints.... obtaining good facial pose for identification from…both of the cameras"—Amnuaykanjanas at PDF page 1.
Examiner notes that Applicant’s claims focus on tracking or monitoring persons passing an advertising station/display and obtaining feedback in an effort to infer what a person’s interest is in the advertising content.  Other claims deal with revising ads based on feedback or results from tests/experiments on persons with advertising content.  However, the book How to Write Advertisements That Sell, from SYSTEM, The Magazine of Business, Copyright 1912, by A.W. Shaw Company (hereinafter “How to Write Advertisements That Sell”) mentions:
“Analysis —test for the dominating tone of your sales impulse and for motive appeal—should precede revision.” (p. 17 of How to Write Advertisements That Sell, bolding emphases added);
“In planning a campaign to advertise a single product, therefore, analyses and tests are indispensable to trace the line of diminishing returns from each prospect group and to open up new fields of profit. It is doubly essential that the single line advertiser should know all the time to what group he is appealing, in what position they are toward his product, what attractions he can offer each class, what tone of copy best suits his proposition and How to Write Advertisements That Sell, bolding emphases added);
“Having located your prospect groups and studied the characteristics of every important class, the clever advertising man may…build up a series of advertising tests which will result in…a sales proposition and mediums…”(p. 35 of How to Write Advertisements That Sell, bolding emphases added);
“If we could get the eager attention of every prospect in this city and hold it long enough to tell and demonstrate what we offer, I could sell those…” (p. 41 of How to Write Advertisements That Sell, bolding emphases added);
“There ought to be a scheme,” said he, “'that will fire the curiosity and get the attention of every one who can read our advertising. Let's find the scheme” (p. 42 of How to Write Advertisements That Sell, bolding emphases added);
“variations adapted to individual conditions, seasons, attractions and buying prejudices, are proved sales schemes” (p. 45 of How to Write Advertisements That Sell, bolding emphases added);
“The element of timeliness in pictures, itself has high attention-getting value.” (p. 52 of How to Write Advertisements That Sell, bolding emphases added);
“The illustration of something which the reader wants will stop him with the instantaneous action that belongs peculiarly to "picture writing."  There is a certain shock and challenge about a headline worded as a question or a command which has special value in halting the reader and giving your copy a chance to tell its story.” (p. 57 of How to Write Advertisements That Sell, bolding emphases added);
“A moving device has special attention-getting force…. With your headline you have made your prospect stop involuntarily. Why? Obviously because you want him to comply with your advertisement…. At the instant that a well displayed headline stops the reader, it conveys to him an idea (step 1 in the last chart).  This idea will either interest (2), or fail to interest him (2A). If it fails, your reader will either pass your advertisement by (Position 3A)… or his involuntary attention will be attracted by something else in your advertisement (Position 3B), (p. 58 of How to Write Advertisements That Sell, bolding and underlining emphases added);
“If, however, the anticipation of your reader is realized (Position 4), he will read on because you have put into your headline something that interests him—a correct appeal to his buying motives.  The best headline, therefore, is obviously that one which interests your reader in the body of your advertisement through the direct route indicated by steps 1 to 5.  This is the shortest and safest road from attention to interest. Any other takes him by a way roundabout and filled with dangers of losing his attention” (p. 59 of How to Write Advertisements That Sell, bolding emphases added).
“You cannot hope to hold him long. Unless you interest him, you cannot hold him at all.” (p. 62 of How to Write Advertisements That Sell, bolding emphases added);
“Adapt your words and arrangements not only to your prospects, however, but also to your mediums. If you are using bill boards, which the reader must see as his car passes, the need to flash the heart of your appeal in a few words is imperative…. Whether coming or going,…this message, because brief and properly displayed, is flashed upon every passenger who is gazing….” (p. 67 of How to Write Advertisements That Sell
“By good copy,…your prospect has been brought to attention, to interest, to the attitude of saying: ‘That's exactly what I ought to get, but--.' ” (p. 75 of How to Write Advertisements That Sell, bolding emphases added);
“find a natural inducement for your sales proposition which appeals to the prospect, and to those in whom he is most interested” (p. 78 of How to Write Advertisements That Sell, bolding emphases added);
“Results are the only final test of an advertisement. Therefore the clever advertising man rates all preliminary judgments and tests as subject to the outcome of the campaign......” (p. 86 of How to Write Advertisements That Sell, bolding emphases added); 
“groups of prospects are under constant test and appeal is made with such accuracy…” (p. 94 of How to Write Advertisements That Sell, bolding emphases added);
"Study and tabulation of the passing throng. The business man satisfied...as to the point where he could reach the greatest possible number of good prospects."; “The advertiser...having located his high-profit prospect districts and groups...has fixed a standard by which to judge the mediums that...offer him the desired adverting contact”; and “a clever advertiser divides the periodical field alone into a dozen classifications, geographic and sociological, professional and class.” (see p. 95 of “Part XIV — Choosing Profitable Sales Mediums and Lists” of How to Write Advertisements That Sell, bolding and underlining emphases added);
“To be sure that this selection is the best possible, you must get at certain facts about every one of these mediums”, “Test and Revision in the Choice of Advertising Mediums for the Campaign”, “Actual tests, keen observation and complete records are the only final standard for judging an advertising medium.  Your first use of it may be experimental.” (see “Part XIV — Choosing Profitable Sales Mediums and Lists” of How to Write Advertisements That Sell, p. 95-96 with bolding and underlining emphases added);
 “…make sure that the medium be used correctly”, “Is the tone and layout of my copy correct in its appeal to the particular classes of prospects this medium reaches?”, “Am I taking full advantage of the space rules of this medium with regard to display, probable increase in rates, style, size, position…etc?” (see p. 99 of How to Write Advertisements That Sell, bolding emphases added); 
“traces down every inquiry and order resulting from use of [advertising] space in each medium…” (p. 104 of How to Write Advertisements That Sell, bolding emphases added);
“Past experiences must have been considered, tests made, successful pieces of copy proved out, all mechanical provision made” (p. 106 of “Part XVI — How to Start the Campaign” of How to Write Advertisements That Sell, bolding emphases added);
“It is often desirable to insert timely and unforeseen appeals into your campaign” (p. 108 of “Part XVI — How to Start the Campaign” of How to Write Advertisements That Sell, bolding emphases added);
 “But all the time wiser men have been making tests, keeping records, watching tendencies - holding the stop watch on motions and operations…. You can test human groups as you would sample wheat or measure the heat value of coal.  Underneath the returns from advertising experiments...you can find principles...that will help...build successes” (p. 109 of How to Write Advertisements That Sell, bolding and underlining emphases added);
“STRENGTHENING THE ADVERTISING CAMPAIGN BY DETAIL TESTS” (p. 110 How to Write Advertisements That Sell
“One of the chief assets of this advertiser is his record of past results” (p. 120 of How to Write Advertisements That Sell, bolding and underlining emphases added); and
“study and tabulate the results of past campaigns in a way to develop the efficiency of different appeals, different pieces of copy, different styles of illustration, different sizes, different shapes and positions, blind versus signed advertising….” (p. 127 of How to Write Advertisements That Sell, bolding and underlining emphases added).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mathew R. Syrowik/Primary Examiner, Art Unit 3682